

117 HR 2561 IH: Promoting Access to Capital in Underbanked Communities Act of 2021
U.S. House of Representatives
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2561IN THE HOUSE OF REPRESENTATIVESApril 15, 2021Mr. Barr introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the appropriate Federal banking agencies to establish a 3-year phase-in period for de novo financial institutions to comply with Federal capital standards, to provide relief for de novo rural community banks, and for other purposes.1.Short titleThis Act may be cited as the Promoting Access to Capital in Underbanked Communities Act of 2021.2.FindingsThe Congress finds the following:(1)Trends in bank closures and consolidation have left many communities without access to banking services and disproportionately impact underserved rural and urban communities.(2)De novo bank formation has slowed significantly following the financial crisis.(3)A November 2019 report by the Federal Reserve System found that 44 counties in the U.S. were deeply affected by trends in bank closures and consolidation (i.e., had fewer than 10 branches in 2012 and lost at least 50 percent of them by 2017).(4)89 percent of the deeply affected counties were rural.(5)Rural counties deeply affected by branch closures had higher poverty rates, lower median income, and a higher share of their population were African American compared to all rural communities.3.Phase-in of capital standardsThe appropriate Federal banking agencies shall issue rules that provide for a 3-year phase-in period for a financial institution to meet any Federal capital requirements that would otherwise be applicable to the financial institution, where such 3-year period begins on the date on which the deposit insurance that the financial institution has obtained from the Federal Deposit Insurance Corporation becomes effective.4.Changes to business plans(a)In generalDuring the 3-year period beginning on the date on which the deposit insurance that the financial institution has obtained from the Federal Deposit Insurance Corporation becomes effective, a financial institution may request to deviate from a business plan that has been approved by the appropriate Federal banking agency by submitting a request to such agency pursuant to this section.(b)Review of changesAn appropriate Federal banking agency shall, not later than the end of the 30-day period beginning on the receipt of a request under subsection (a)—(1)approve, conditionally approve, or deny such request; and(2)notify the financial institution of such decision and, if the agency denies the request—(A)provide the financial institution with the reason for such denial; and(B)suggest changes to the request that, if adopted, would allow the agency to approve such request.(c)Result of failure To actIf an appropriate Federal banking agency fails to approve or deny a request within the 30-day period required under subsection (b), such request shall be deemed to be approved.5.Rural community bank leverage ratio(a)In generalDuring the 3-year period beginning on the date on which the deposit insurance that a rural community bank has obtained from the Federal Deposit Insurance Corporation becomes effective, the Community Bank Leverage Ratio for the rural community bank shall be 8 percent.(b)Phase-In authorityThe Federal banking agencies shall issue rules to phase-in the Community Bank Leverage Ratio described under subsection (a) with respect to a rural community bank by setting lower Community Bank Leverage Ratio percentages during the first 2 years of the 3-year period described under subsection (a).(c)DefinitionsIn this section:(1)Community Bank Leverage RatioThe term Community Bank Leverage Ratio has the meaning given that term under section 201(a) of the Economic Growth, Regulatory Relief, and Consumer Protection Act (12 U.S.C. 5371 note).(2)Federal banking agencyThe term Federal banking agency has the meaning given that term under section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813).(3)Rural community bankThe term rural community bank means a financial institution—(A)with total consolidated assets of less than $10,000,000,000; and(B)located in a rural area, as defined under section 1026.35(b)(iv)(A) of title 12, Code of Federal Regulations.6.Agricultural loan authority for Federal savings associationsSection 5(c) of the Home Owners’ Loan Act (12 U.S.C. 1464(c)) is amended—(1)in paragraph (1), by adding at the end the following:(V)Agricultural loansSecured or unsecured loans for agricultural purposes.; and(2)in paragraph (2)(A), by striking business, or agricultural and inserting or business. 7.Study on de novo financial institution(a)StudyThe appropriate Federal banking agencies shall, jointly, carry out a study on—(1)the principal causes for the low number of de novo financial institutions in the 10-year period ending on the date of enactment of this Act; and(2)ways to promote more de novo financial institutions in areas currently underserved by financial institutions.(b)Report to CongressNot later than the end of the 1-year period beginning on the date of enactment of this Act, the appropriate Federal banking agencies shall, jointly, issue a report to Congress containing all findings and determinations made in carrying out the study required under subsection (a).8.DefinitionsIn this Act:(1)Financial institutionThe term financial institution means a depository institution or depository institution holding company.(2)Other banking termsThe terms appropriate Federal banking agency, depository institution, and depository institution holding company have the meaning given those terms, respectively, under section 3 of the Federal Deposit Insurance Act.